DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
2.	Claims 1-20 have been examined and rejected. This Office action is responsive to the amendment filed January 27, 2022.

Claim Rejections - 35 USC § 102
3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

5.	Claims 1-3, 6-7, and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Buck (Pub. No. US 2015/0113666).

Claims 1-3, 6-7 (Method)
Claims 10-12 (System)
5-1.	Regarding claims 1 and 10, Buck teaches the claim comprising: receiving, from a computing device, an input indicative of at least one person proximate to the computing device, the at least one person being different than a user of the computing device, by disclosing a system for protecting information on a device of a user [paragraph 64, lines 1-4] by obtaining a reference image and a target image from a camera, where the reference image and target image includes a representation of the user in a foreground and other objects within a field of view of the camera [paragraphs 68-69]. A comparison engine compares the background of the target image with the background of the reference image to detect any changes, including a person who was not present in the reference image [paragraph 70]. 
Buck teaches determining that the at least one person is within a threshold distance from the computing device based on the received input, wherein the threshold distance is based at least in part on a device type of the computing device and one or more rules relating to determining the threshold distance, by disclosing that a proximity sensor is used to help designate what pixels of the images belong to the foreground and what pixels of the images belong to the background such that a distance to an object can be calculated [paragraph 76]. The direction of a gaze of a person within a view of a camera is tracked, where the view is based on factors such as the type of camera lens, camera focal length, location of the person with respect to the camera lens, distance between the person and the camera lens, angle of the person with respect to an axis passing through a center of the camera lens, or combinations of these [paragraph 169]. Given the currently displayed font size on the device, a configurable parameter is used to access whether there is a risk of information on the device being effectively viewed by an observer such that privacy protection features are engaged if the observer is close enough to read the information, else not [paragraph 171]. Thus, both the type of camera as well as rules based on a configurable parameter and font size are used to set a threshold distance within 
Buck teaches modifying an output of the computing device in response to the determination of the at least one person being within the threshold distance from the computing device, so as to inhibit receipt of content from the computing device by the at least one person, by disclosing that for a given font size used for display of information, the system can have a configurable measure of visual acuity for an observer, and engage the privacy protection features if the observer is close enough to read the information, else not [paragraph 171]. This includes altering the graphical user interface that is displayed on the screen, such as by reducing the visibility of information displayed [paragraph 112].

5-2.	Regarding claims 2 and 11, Buck teaches all the limitations of claims 1 and 10 respectively, further comprising: determining that the content includes text; determining a font size of the text being presented by a display component of the computing device; and determining the threshold distance based at least in part on the font size, by disclosing that for a given font size used for display of information, the system can have a configurable measure of visual acuity for an observer, and engage the privacy protection features if the observer is close enough to read the information, else not [paragraph 171].

5-3.	Regarding claims 3 and 12, Buck teaches all the limitations of claims 1 and 10 respectively, further comprising: determining that the content includes an image; determining a size of the image being presented by a display component of the computing device; and determining the threshold distance based at least in part on the size of the image, by disclosing that for a given font size used for display of information, the system can have a configurable measure of visual acuity for an observer, and [paragraph 171]. Text having a given font may be considered an image. 

5-4.	Regarding claim 6, Buck teaches all the limitations of claim 1, further comprising: receiving a user input after the computing device modifies the output of the computing device, the user input indicating approval to continue outputting the content, by disclosing allowing the user to indicate which persons are authorized to view the screen [paragraph 177]. Thus, after visibility of the graphical user interface is altered, the user may authorize the particular person viewing the screen such that no alert is needed.
Buck teaches receiving, from the computing device, additional input indicative of at least one additional person proximate to the computing device, by disclosing that the target image may be a live video stream to allow for real-time or near real-time monitoring of the area in which the user is working [paragraph 94].
Buck teaches determining that the at least one additional person is within the threshold distance of the computing device, by disclosing comparing the background of the second image and the background of the first image to identify or determine whether there has been a change in the background, including a person who was not present in the reference image [paragraphs 70, 98].
Buck teaches determining authorized persons to access the content; processing images of the authorized persons and the received additional input to determine that the at least one additional person is authorized to access the content; and causing the computing device to continue outputting the content based at least in part on the at least one additional person being authorized to access the content, by disclosing that the user may be prompted to indicate whether or not persons should be authorized to watch the screen such that the system will identify the person watching the screen using facial recognition techniques and will not alert the user if the person is authorized [paragraph 176-177].

5-5.	Regarding claim 7, Buck teaches all the limitations of claim 1, further comprising: detecting that the content is designated as secure; and receiving the input from the computing device based at least in part on the detection of the content being designated as secure, by disclosing that upon detecting the shoulder surfer is no longer a threat, the system can restore the visibility [paragraph 172]. Additionally, non-sensitive information may be left exposed and not covered [paragraph 112, lines 8-18]. 

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 4-5 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (Pub. No. US 2015/0113666) in view of Awan (Pub. No. US 20140189483).

7-1.	Regarding claim 4, Buck teaches all the limitations of claim 1, wherein the received input from the computing device includes data from an image capture device of the computing device, by disclosing that a camera is used to obtain the reference image and the target image [paragraphs 68-69]
	Buck teaches the method further comprises: determining... one or more authorized persons to access the content; retrieving images of the authorized persons; processing the images of the authorized persons and the received data to determine that the at least one person represented in the received data is unauthorized to access the content; and causing the computing device to output an indication informing the user of the at least one person capable of accessing the content in response to the determination that the at least one person is unauthorized to access the content and the determination of the at least one person being within the threshold distance of the computing device, by disclosing that the user may be prompted to indicate whether or not persons should be authorized to watch the screen such that the system will identify the person watching the screen using facial recognition techniques and alert the user when an unauthorized person is identified [paragraphs 176-178]. 
	Buck does not expressly teach that determining one or more authorized persons to access the content is done using stored data associated with the content. Awan discloses providing secure viewing protection of documents from unauthorized viewing [paragraph 111, lines 1-9]. Functions may be provided such as document visibility based on face detection, document protection from eavesdroppers (e.g. automatic limitation of document viewing, also referred herein as spotlighting, based on detection of a second face), and document protection using facial recognition based encryption [paragraph 11, lines 17-28; paragraph 112, lines 1-4]. Secure viewing may implement security measures (e.g. blinking the screen, distorting the screen, putting up a screen) based on the presence of a second face, and the like [paragraph 112, lines 7-10]. A camera may be utilized to match the face of the person viewing the screen with a stored image of the person that is authorized to access and view, and if the match is made, permitting the process of access and viewing to proceed [paragraph 112, lines 32-36]. Conditions for enabling an access and viewing process to proceed may be stored in a user profile, wherein if the conditions are not met, the document may be obfuscated, or access defined [paragraph 112, last 6 lines]. Similar measures may also be taken for particular documents requiring e-signatures where authorization is tied to the particular document being viewed [paragraph 90]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to 

7-2.	Regarding claim 5, Buck-Awan teach all the limitations of claim 4, further comprising: identifying that the computing device is located within a geographic area associated with a work environment of the user; and determining the authorized persons to access the content based at least in part on the computing device being located within the geographic area, by disclosing that location-based services may be used to restrict viewing by enabling or disabling a user’s authorization for viewing based on the user’s geographic location [Awan, paragraph 128, lines 18-20]. This would help further protect the dissemination of sensitive content to unauthorized individuals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide access to secured data based on geographic area, as taught by Awan. This would help protect the dissemination of sensitive content to unauthorized individuals.

Claims 14-19 (Method)
7-3.	Regarding claim 14, Buck teaches the claim comprising: receiving first data via an image capture device of a computing device in response to a request to access a file, the first data indicative of at least one person proximate to the computing device, the at least one person being in addition to a user of the computing device, by disclosing a system for protecting information on a device of a user [paragraph 64, lines 1-4] by obtaining a reference image and a target image from a camera, where the reference image and target image includes a representation of the user in a foreground and other objects within a field of view of the camera [paragraphs 68-69]. A comparison engine compares the background of the target image with the background of the reference image to detect any changes, including a person who was not present in the reference image [paragraph 70]. 
[paragraphs 176-178] where the types of alerts include altering the graphical user interface that is displayed on the screen, such as by reducing the visibility of information displayed [paragraph 112], Buck teaches does not expressly teach that the authorization of such persons is tied to a particular file. That is, Buck does not expressly teach identifying, from storage, second data associated with the file, the second data indicating at least one authorized person to access the file; retrieving, from the storage, an image of the at least one authorized person; processing the received first data from the image capture device of the computing device and the image of the at least one authorized person to determine that the at least one person is unauthorized to access the file; and modifying an output of the computing device in response to the determination that the at least one person is unauthorized to access the file, so as to inhibit receipt of the file by the at least one person. Awan discloses providing secure viewing protection of documents from unauthorized viewing [paragraph 111, lines 1-9]. Functions may be provided such as document visibility based on face detection, document protection from eavesdroppers (e.g. automatic limitation of document viewing, also referred herein as spotlighting, based on detection of a second face), and document protection using facial recognition based encryption [paragraph 11, lines 17-28; paragraph 112, lines 1-4]. Secure viewing may implement security measures (e.g. blinking the screen, distorting the screen, putting up a screen) based on the presence of a second face, and the like [paragraph 112, lines 7-10]. A camera may be utilized to match the face of the person viewing the screen with a stored image of the person that is authorized to access and view, and if the match is made, permitting the process of access and viewing to proceed [paragraph 112, lines 32-36]. Conditions for enabling an access and viewing process to proceed may be stored in a user profile, wherein if the conditions are not met, the document may be obfuscated, or access defined [paragraph 112, last 6 lines]. Similar measures may also be taken for particular documents requiring e-signatures where authorization is tied to the particular document being viewed [paragraph 90]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide secure viewing of documents based on data associated with the particular document being viewed that indicates authorized persons to view the document, as taught by Awan. This would provide more personalized security for sharing content.

7-4.	Regarding claim 15, Buck-Awan teach all the limitations of claim 14, further comprising: receiving an input from the computing device in response to modifying the output of the computing device, the input indicative of an approval from the user to continue outputting the file, by disclosing allowing the user to indicate which persons are authorized to view the screen [Buck, paragraph 177]. Thus, after visibility of the graphical user interface is altered, the user may authorize the particular person viewing the screen such that no alert is needed.
Buck-Awan teach receiving additional data via the image capture device of the computing device, the additional data indicative of at least one additional person proximate to the computing device in addition to the user, the additional data being captured after receiving the input, by disclosing that the target image may be a live video stream to allow for real-time or near real-time monitoring of the area in which the user is working [Buck, paragraph 94].
Buck-Awan teach processing the received additional data from the image capture device of the computing device and the image of the at least one authorized person to determine that the at least one additional person is authorized to access the file; and causing the computing device to continue outputting the file in response to the determination that the at least one additional person is authorized to access the file, by disclosing that the user may be prompted to indicate whether or not persons should be authorized to watch the screen such that the system will identify the person watching [Buck, paragraph 176-177; Awan, paragraphs 90, 112].

7-5.	Regarding claim 16, Buck-Awan teach all the limitations of claim 14, further comprising: determining, using the received data from the image capture device, a distance of the at least one person from the computing device, by disclosing that a proximity sensor is used to help designate what pixels of the images belong to the foreground and what pixels of the images belong to the background such that a distance to an object can be calculated [paragraph 76]. The distance of a potential observer from the device can be determined [Buck, paragraph 171].
Buck-Awan teach determining that the distance of the at least one person is within a threshold distance from the computing device, wherein processing the received data from the image capture device and the image of the at least one authorized person is performed in response to the determination that the at least one person is within the threshold distance from the computing device, by disclosing that for a given font size used for display of information, the system can have a configurable measure of visual acuity for an observer, and engage the privacy protection features if the observer is close enough to read the information, else not [Buck, paragraph 171]. This includes altering the graphical user interface that is displayed on the screen, such as by reducing the visibility of information displayed [Buck, paragraph 112].

7-6.	Regarding claim 17, Buck-Awan teach all the limitations of claim 14, further comprising: identifying that the computing device is located within a geographic area associated with a work environment of the user; and determining the at least one authorized person to access the file in response to identifying that the computing device is located within the geographic area, by disclosing that location-based services may be used to restrict viewing by enabling or disabling a user’s [Awan, paragraph 128, lines 18-20]. This would help further protect the dissemination of sensitive content to unauthorized individuals. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide access to secured data based on geographic area, as taught by Awan. This would help protect the dissemination of sensitive content to unauthorized individuals.

7-7.	Regarding claim 18, Buck-Awan teach all the limitations of claim 14, further comprising: determining accessibility of the file based on a manner of output of the file; and determining a threshold distance from the computing device based on the accessibility of the file, the threshold distance indicative of a distance within which the at least one person is capable of receiving contents of the file, by disclosing that for a given font size used for display of information, the system can have a configurable measure of visual acuity for an observer, and engage the privacy protection features if the observer is close enough to read the information, else not [Buck, paragraph 171].

7-8.	Regarding claim 19, Buck-Awan teach all the limitations of claim 18, further comprising: determining that the file includes text and an image; determining the accessibility of the file based on a font size of the text being presented by a display component of the computing device and a size of the image being presented by a display component of the computing device; and modifying the output of the computing device by outputting a message, using the display component of the computing device, in response to the determination that the at least one person is within the threshold distance from the computing device, the message informing the user that the at least one person is capable of accessing contents of the file, by disclosing that for a given font size used for display of information, the system can have a configurable measure of visual acuity for an observer, and engage the privacy protection features if the observer is close enough to read the information, else not [Buck, paragraph 171]. This includes displaying a notification message on the screen [Buck, paragraph 121].

8.	Claims 8-9 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Buck (Pub. No. US 2015/0113666) in view of Hallberg et al (EP 3550465).

8-1.	Regarding claims 8 and 13, Buck teaches all the limitations of claims 1 and 10 respectively. Buck does not expressly teach the claim further comprising: determining that the content includes audio; determining an output volume being used to output the audio via at least one speaker of the computing device; and determining the threshold distance based at least in part on the output volume. Hallberg discloses a security system that activates a first input session wherein an input interface is adapted to receive input of sensitive information, such as a voice command, by a first person in an operational vicinity of the input interface [paragraph 34]. The security system detects, by a camera unit, a second face of a second person at a second distance from the input interface [paragraph 35]. The security system determines the second distance from the input interface to the second person and generates an alert signal if it determined that the second person is closer than a predetermined distance from the input interface that allows the second person to observe the sensitive information [paragraph 37]. This would further help to prevent unauthorized persons from observing sensitive information. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to prevent unauthorized persons from observing audio, as taught by Hallberg. This would further help to prevent unauthorized persons from observing sensitive information.

8-2.	Regarding claim 9, Buck-Hallberg teach all the limitations of claim 8, further comprising: causing the computing device to output an audio warning using the at least one speaker, the audio warning informing the user that the at least one person proximate to the computing device is capable of receiving the audio, by disclosing that the alert signal may be an audio alert [Buck, paragraph 122; Hallberg, paragraph 39].

9.	Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Buck (Pub. No. US 2015/0113666), in view of Awan (Pub. No. US 20140189483), and further in view of Hallberg et al (EP 3550465).

9-1.	Regarding claim 20, Buck-Awan teach all the limitations of claim 18. Buck-Awan does not expressly teach the claim further comprising: determining that the file includes audio; determining the accessibility of the file based on the audio being outputted using a speaker of the computing device and an output volume being used to output the audio; and causing the computing device to output an audio warning using the speaker of the computing device in response to the determination that the at least one person is within the threshold distance from the computing device, the audio warning informing the user that the at least one person proximate to the computing device is capable of receiving the audio. Hallberg discloses a security system that activates a first input session wherein an input interface is adapted to receive input of sensitive information, such as a voice command, by a first person in an operational vicinity of the input interface [paragraph 34]. The security system detects, by a camera unit, a second face of a second person at a second distance from the input interface [paragraph 35]. The security system determines the second distance from the input interface to the second person and generates an alert signal if it determined that the second person is closer than a predetermined distance from the input interface that allows the second person to observe the sensitive information [paragraph 37]. This would further help to prevent unauthorized persons from observing sensitive information. It would have been obvious to one of ordinary skill in the art before the effective filing date [Buck, paragraph 122; Hallberg, paragraph 39].

Response to Arguments
10.	The Examiner acknowledges the Applicant’s amendments to claims 1, 4, 6, 10, 14-16, and 18-20.
	Regarding independent claims 1 and 10, Applicant alleges Buck (Pub. No. US 2015/0113666) does not teach “determining that the at least one person is within a threshold distance from the computing device based on the received input, wherein the threshold distance is based at least in part on a device type of the computing device and one or more rules relating to determining the threshold distance” as has been amended to the claim, because Buck only discloses determining there is a risk of information being viewed by the potential surfer (i.e., within the threshold distance) based on the distance to the user from the device and the font size displayed on the device, instead of determining the potential surfer is within a threshold distance based at least in part on the device type of the device and one or more rules.
	Contrary to Applicant’s arguments, Buck discloses that a proximity sensor is used to help designate what pixels of the images belong to the foreground and what pixels of the images belong to the background such that a distance to an object can be calculated [paragraph 76]. The direction of a gaze of a person within a view of a camera is tracked, where the view is based on factors such as the type of camera lens, camera focal length, location of the person with respect to the camera lens, distance between the person and the camera lens, angle of the person with respect to an axis passing through a center of the camera lens, or combinations of these [paragraph 169]. Given the currently displayed font size on the device, a configurable parameter is used to access whether there is a risk of information on the device being effectively viewed by an observer such that privacy protection features are engaged if the observer is close enough to read the information, else not [paragraph 171]. The target image may be a live video stream to allow for real-time or near real-time monitoring of the area in which the user is working [paragraph 94]. Thus, the distance of an observer may be continually monitored and both the type of camera as well as rules based on a configurable parameter and font size are used to set a threshold distance within which privacy protection features will be engaged when an observer is determined to have reached the threshold distance.
	Regarding independent claim 14, Applicant alleges that Buck fails to disclose “determining that at least one person is unauthorized to access a file using first data from an image capture device and an image of at least one authorized person, where the at least one authorized person is identified based on second data associated with the file,” as has been amended to the claim, because (1) the potential shoulder-surfer/other person in Buck is authorized to view the screen based on an input from the user of the device, and based on such input, the other person is also authorized to view the screen in the future, whereas claim 14 recites identifying, from storage, second data indicative of at least one authorized person, and (2) the shoulder surfer in Buck is authorized to view the entire device screen in the future, whereas claim 14 is directed to determining whether the at least one person is authorized to view the file being accessed at the device, where this determination is made using second data associated with the particular file. Examiner has rejected claim 14 under 35 U.S.C. 103 as being unpatentable over Buck (Pub. No. US 2015/0113666) in view of Awan (Pub. No. US 20140189483). Applicant’s arguments have been considered but are moot in view of the new grounds of rejection.
Applicant states that dependent claims 2-9, 11-13, and 15-20 recite all the limitations of the independent claims, and thus, are allowable in view of the remarks set forth regarding independent claims 1, 10, and 14. However, as discussed above, Buck is considered to teach claims 1 and 10, and Buck in view of Awan are considered to teach claim 14, and consequently, claims 2-9, 11-13, and 15-20 are rejected.

Conclusion
11.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALVIN H TAN whose telephone number is (571)272-8595. The examiner can normally be reached M-F 10AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Hong can be reached on 571-272-4124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To 

/ALVIN H TAN/Primary Examiner, Art Unit 2178